          Case 1:19-mc-00028-PGG Document 6 Filed 09/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MIAN M. SHAHID,

                           Petitioner,
                                                                      ORDER
             -against-
                                                                 19 Misc. 28 (PGG)
UNITED STATES OF AMERICA,

                           Respondent.


PAUL G. GARDEPHE, U.S.D.J.:

               By September 17, 2021, the Government will submit a letter advising the Court

as to the status of Petitioner’s passport, and whether he is still in the custody of U.S. Immigration

and Customs Enforcement.

Dated: New York, New York                     SO ORDERED.
       September 4, 2021


                                              _________________________________
                                              Paul G. Gardephe
                                              United States District Judge
